Citation Nr: 1114396	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-31 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a skin condition of the feet, namely, tinea pedis and onychomycosis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  At the Veteran raised the claim of service connection for a skin condition other than on the feet, which is referred to the RO for appropriate action.

In March 2010 and in December 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  After the Veteran and his representative were provided copies of the VHA opinions, no additional evidence has been submitted. 


FINDING OF FACT

Bilateral tinea pedis and onychomycosis of the great toes began in service.


CONCLUSION OF LAW

Bilateral tinea pedis and onychomycosis of the great toes were incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 and 3.304(d) (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim of service connection is resolved in the Veteran's favor, the Board need not further address VCAA compliance.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the foregoing, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, if said evidence is consistent with the circumstances, conditions, or hardships of the Veteran's service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service personnel records show that the Veteran served in Vietnam from April to September 1967.  He received the Combat Infantryman Badge and a Purple Heart.

The service treatment records show that in February 1967 the Veteran was treated for rash at an emergency room in Fort Polk, Louisiana.  On the entry, it was noted "rubella-admit."  On separation examination in July 1968, clinical examination of the skin was normal.  

After service, in statements and in testimony, the Veteran stated that while in Vietnam he suffered cracking of the skin of his toes.  He stated that he bathed in the rivers and streams in Vietnam.  The Veteran has indicated that he has continuously sought treatment for his skin conditions since service, but VA has been unable to secure private medical records.  






VA records from February 1999 to October 2007 show that in March 2006 and July 2007 the Veteran was treated for skin lesions.  In March 2006, there was no scaling suggestive of tinea and no pus or drainage.  The diagnosis was eczematic dermatitis.  In July 2007, the diagnosis was eczema or dermatitis with possible tinea versus eczema of the groin.  

On VA examination in May 2009, the Veteran complained of having a skin condition on the feet and between his toes.  The diagnoses included tinea pedis, and onychomycosis of the great toenails.  Pictures of the affected areas are associated with the claims file.  The VA examiner expressed the opinion that considering the extremely long timeframe from discharge until skin complaint and treatment in VA, it is considered not likely that the Veteran's current skin condition was related to military service or to a single episode of measles in service.  

In March 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The VHA expert was asked:

If it was at least as likely as not that any of the diagnosed skin conditions, including, tinea pedis or onychomycosis of the toenails, was consistent with the skin symptoms during service as described by the Veteran?    

The VHA expert, a VA dermatologist, stated that it was less likely that tinea pedis and onychomycosis were related to service, because there was no objective evidence of the skin conditions in service or within a reasonable period after service that would suggest a causal relationship to service. 








In December 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a second medical expert opinion from the Veterans Health Administration (VHA).  The VHA expert was asked:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that:  

The current skin conditions, tinea pedis and onychomycosis, were consistent with the Veteran's experiences in Vietnam? 

The VHA expert, a VA dermatologist, stated that it was less likely that tinea pedis and onychomycosis were related to service, because there was no documentation of a skin condition in service or until about 38 years after service. 

Analysis

A skin condition is a condition under case law where lay observation has been found to be competent as to the presence of the disability.  McCartt v. West, 12 Vet. App. 164 (1999).  Also as the Veteran served in combat in Vietnam, the provisions of 38 U.S.C.A. § 1154(b) apply, that is, VA shall accept as sufficient proof of a skin condition in service, competent lay evidence if the claimed condition is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence in such service. 

Although the service treatment records do not document a skin condition of the feet, under McCartt and the provisions of 38 U.S.C.A. § 1154(b), the Board finds that the Veteran is competent to describe such a condition in service, which is consistent with the circumstances, conditions, or hardships of such service.

The record also shows that the Veteran currently has bilateral tinea pedis and onychomycosis of the great toes. 


The remaining question is whether the current skin conditions are related to service. 

Although the opinion of the VA examiner and the VHA expert opinions oppose the claims, the Board as finder of fact must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

Although the VA examiner and the VHA experts found no relationship between the current diagnoses and the Veteran's service, the basis given for the negative opinions, each time, was the lack of medical documentation in service.  It is already established that the Veteran is competent to describe skin symptoms in service, and the Board finds no reason to discount the Veteran's credibility that he has had a skin condition since service. Therefore, the Veteran's statements and testimony are sufficient basis for service connection.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Service connection for bilateral tinea pedis and for onychomycosis of the great toes is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


